DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 04/27/2022.
Claims 1, 2, 3 are amended.
Claims 1 – 3 presented for examination.



Response to Arguments

The Applicant has amended claims 1, 2, and 3 to overcome the rejections under 35 UC 112. The rejections are withdrawn.

End Response to Arguments

Allowable Subject Matter

The claims are allowable as indicated in the Office actions dated 02/11/2022 and 03/28/2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146